Name: Council Directive 82/436/EEC of 24 June 1982 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC in relation to agricultural structures
 Type: Directive
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy; NA
 Date Published: 1982-07-03

 Avis juridique important|31982L0436Council Directive 82/436/EEC of 24 June 1982 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC in relation to agricultural structures Official Journal L 193 , 03/07/1982 P. 0037 - 0037*****COUNCIL DIRECTIVE of 24 June 1982 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC in relation to agricultural structures (82/436/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 16 of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), as last amended by Directive 81/528/EEC (3), Article 7 of Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (4) and Article 9 of Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (5), as last amended by Directive 81/529/EEC (6), provide that the estimated time required for carrying out the common measures referred to in these Directives is 10 years; Whereas the objective of these common measures, determined in accordance with Article 6 (2) (a) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (7), as last amended by Regulation (EEC) No 3509/80 (8), has not yet been fully achieved; whereas, in accordance with Article 6 (2) (e) of Regulation (EEC) No 729/70, the target date for completing the common measures should therefore be deferred to 31 December 1983, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Article 16 (1) of Directive 72/159/EEC is hereby replaced by the following: '1. The estimated time required for carrying out the common measure shall run until 31 December 1983.' 2. The first subparagraph of Article 7 (1) of Directive 72/ 160/EEC is hereby replaced by the following: 'The estimated time required for carrying out the common measure shall run until 31 December 1983.' 3. Article 9 (1) of Directive 72/161/EEC is hereby replaced by the following: '1. The estimated time required for carrying out the common measures shall run until 31 December 1983.' Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 24 June 1982. For the Council The President F. AERTS (1) Opinion delivered on 16 June 1982 (not yet published in the Official Journal). (2) OJ No L 96, 23. 4. 1972, p. 1. (3) OJ No L 197, 20. 7. 1981, p. 41. (4) OJ No L 96, 23. 4. 1972, p. 9. (5) OJ No L 96, 23. 4. 1972, p. 15. (6) OJ No L 197, 20. 7. 1981, p. 44. (7) OJ No L 94, 28. 4. 1970, p. 13. (8) OJ No L 367, 31. 12. 1980, p. 87.